KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. ANNOUNCES APPOINTMENT OF DAVID J. FELDMAN AS PRESIDENT AND CEO ARLINGTON, VA – April 7, 2008 – The Board of Directors of Katy Industries, Inc. (OTC BB:KATY) announced the resignation of Anthony T. Castor, III as President and Chief Executive Officer, effective the close of business April 18, 2008.David J. Feldman was appointed President and Chief Executive Officer, effective April 21, 2008. “On behalf of the Katy Board of Directors,” said Chairman William F. Andrews, “I want to thank Tony for his leadership over the past three years.Tony’s efforts were instrumental in the ongoing turnaround of our Glit business unit, the divestiture of seven non-core businesses and the deleveraging of our balance sheet.Our organization is now focused on janitorial and sanitary maintenance products and we believe we are well positioned to take advantage of this focused business model in the future,” Mr.
